DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a phase locked loop comprising:
a realignment path configured to generate a clock realignment signal that is provided to the oscillator based on a third output from the charge pump after the third output from the charge pump bypasses the filter and is routed through a third matching gate; 
in combination with all the other claimed limitations.
Claims 2-15 are allowed for depending from Claim 1.

Regarding Claim 16, the prior art does not disclose, teach or suggest a method of generating a periodic output waveform, comprising:
providing the third output from the charge pump to a third alignment logic gate such that the third output bypasses a filter prior to generating the clock realignment signal; 
in combination with all the other claimed limitations.
Claims 17 and 18 are allowed for depending from Claim 16.

Regarding Claim 19, the prior art does not disclose, teach or suggest a clock generation circuit, comprising:
a realignment circuit configured to generate a realignment signal based on the output signal from the charge pump after the output signal from the charge pump bypasses a filter and is routed through a third alignment logic gate;
in combination with all the other claimed limitations.
Claim 20 is allowed for depending from Claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/           Primary Examiner, Art Unit 2849